United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         August 22, 2003

                       FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                  Clerk


                           No. 02-20487
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SHANNON BAXTER,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-352-2
                      --------------------

Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

     Shannon Baxter appeals his guilty-plea conviction of

bank robbery, in violation of 18 U.S.C. § 2113(a).     We AFFIRM.

     After Baxter was sentenced in this case, he pleaded guilty

in a state court to an unrelated robbery charge.   The state

court imposed an eight-year sentence which it ordered to run

concurrently with any other sentence.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20487
                                -2-

     Baxter now contends that his guilty plea to federal bank

robbery is invalid because he is being required to serve his

state-court sentence before the United States Bureau of Prisons

will take custody of him for service of his federal sentence.      He

asserts that he was induced to confess to the federal agents and

plead guilty of bank robbery by the state prosecutor’s promise

that his state robbery sentence would run concurrently with his

federal sentence.   These assertions contradict Baxter’s testimony

in federal court that his plea of guilty to bank robbery was not

induced by promises or threats of any kind.

     No evidence of any promises made to Baxter concerning his

state-court robbery case is before this court, nor has such

evidence been presented to the district court.   Although Baxter

relies on the transcript of his guilty-plea proceedings in state

court, those proceedings do not implicate the validity of his

federal bank-robbery conviction.   Accordingly, Baxter is not

entitled to relief on the ground that his federal guilty plea is

invalid, because all relevant evidence in the record indicates

that it represents a voluntary and intelligent choice among

the courses of action which were available to him.    See United

States v. Brown, 328 F.3d 787, 789 (5th Cir. 2003).

     Baxter contends that he received ineffective assistance of

counsel from the lawyer who represented him in the robbery case

in state court.   Baxter faults counsel for having allowed him to

plead guilty on the state robbery charge without taking steps
                            No. 02-20487
                                 -3-

which would have enabled him to serve his two sentences

concurrently.    “This claim is not reviewable on direct appeal

because it has not been addressed by the district court, and the

record has not been fully developed.”      United States v. Sevick,

234 F.3d 248, 251 (5th Cir. 2000).

     AFFIRMED.